UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7041



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLYDE GARCIA CROPP,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CR-95-16, CA-98-630-R)


Submitted:   December 22, 1999            Decided:   January 13, 2000


Before MURNAGHAN and KING, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Clyde Garcia Cropp, Appellant Pro Se.   Ray B. Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clyde Cropp appeals the district court’s orders summarily

dismissing ground one and granting summary judgment to the United

States on ground two of his motion filed under 28 U.S.C.A. § 2255

(West Supp. 1999).   We have reviewed the record and the district

court’s opinions and find no reversible error.     Accordingly, we

deny a certificate of appealability dismiss on the reasoning of the

district court.   See United States v. Cropp, Nos. CR-95-16; CA-98-

630-R (W.D. Va. Oct. 19, 1998; July 22, 1999).    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2